              Case 1:20-cv-00660-CM Document 5 Filed 05/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEFFREY PRINCE,

                                 Plaintiff,

                     -against-
                                                                  1:20-CV-0660 (CM)
 TD BANK N.A.; RIAZ E. AHMED; MANJIT
                                                                        ORDER
 SING, Chief Financial Officer; TB BANK
 GROUP/TD BANK et al; RIAZ E. AHMED,
 Chief Financial Officer,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated March 23, 2020, the Court directed Plaintiff to show cause, within 30

days of the date of that order, why the Court should not deny Plaintiff’s motion to confirm an

arbitration award because the Court lacks subject-matter jurisdiction to consider it, the

defendants did not agree to arbitrate, and because the motion is frivolous. That order specified

that failure to comply would result in denial of the motion for those reasons. Plaintiff had not

filed a declaration or otherwise shown cause.

       Accordingly, the Court denies Plaintiff’s motion to confirm an arbitration award because

the Court lacks subject-matter jurisdiction to consider it, the defendants did not agree to arbitrate,

and because the motion is frivolous.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       This order closes this action.
           Case 1:20-cv-00660-CM Document 5 Filed 05/26/20 Page 2 of 2



       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   May 26, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
